

	

		II

		Calendar No. 26

		109th CONGRESS

		1st Session

		S. 177

		[Report No. 109–15]

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Domenici (for

			 himself, Mr. Bingaman,

			 Mr. Allard, Mr.

			 Baucus, Mr. Ensign,

			 Mr. Bennett, and

			 Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			March 7, 2005

			Reported by Mr.

			 Domenici, without amendment

		

		A BILL

		To further the purposes of the Reclamation Projects

		  Authorization and Adjustment Act of 1992 by directing the Secretary of the

		  Interior, acting through the Commissioner of Reclamation, to carry out an

		  assessment and demonstration program to control salt cedar and Russian olive,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Salt Cedar and Russian Olive Control

			 Demonstration Act.

		2.Salt cedar and

			 Russian olive control demonstration program

			(a)EstablishmentThe

			 Secretary of the Interior (referred to in this Act as the

			 Secretary), acting through the Commissioner of Reclamation and

			 in cooperation with the Secretary of Agriculture and the Secretary of Defense,

			 shall carry out a salt cedar (Tamarix spp) and Russian olive (Elaeagnus

			 angustifolia) assessment and demonstration program—

				(1)to assess the

			 extent of the infestation by salt cedar and Russian olive trees in the western

			 United States;

				(2)to demonstrate

			 strategic solutions for—

					(A)the long-term

			 management of salt cedar and Russian olive trees; and

					(B)the

			 reestablishment of native vegetation; and

					(3)to assess

			 economic means to dispose of biomass created as a result of removal of salt

			 cedar and Russian olive trees.

				(b)Assessment

				(1)In

			 generalNot later than 1 year after the date on which funds are

			 made available to carry out this Act, the Secretary shall complete an

			 assessment of the extent of salt cedar and Russian olive infestation on public

			 and private land in the western United States.

				(2)RequirementsIn

			 addition to describing the acreage of and severity of infestation by salt cedar

			 and Russian olive trees in the western United States, the assessment

			 shall—

					(A)consider existing

			 research on methods to control salt cedar and Russian olive trees;

					(B)consider the

			 feasibility of reducing water consumption by salt cedar and Russian olive

			 trees;

					(C)consider methods

			 of and challenges associated with the revegetation or restoration of infested

			 land; and

					(D)estimate the

			 costs of destruction of salt cedar and Russian olive trees, related biomass

			 removal, and revegetation or restoration and maintenance of the infested

			 land.

					(c)Long-Term

			 management strategies

				(1)In

			 generalThe Secretary shall identify and document long-term

			 management and funding strategies that—

					(A)could be

			 implemented by Federal, State, and private land managers in addressing

			 infestation by salt cedar and Russian olive trees; and

					(B)should be tested

			 as components of demonstration projects under subsection (d).

					(2)GrantsThe

			 Secretary shall provide grants to institutions of higher education to develop

			 public policy expertise in, and assist in developing a long-term strategy to

			 address, infestation by salt cedar and Russian olive trees.

				(d)Demonstration

			 projects

				(1)In

			 generalNot later than 180 days after the date on which funds are

			 made available to carry out this Act, the Secretary shall establish a program

			 that selects and funds not less than 5 projects proposed by and implemented in

			 collaboration with Federal agencies, units of State and local government,

			 national laboratories, Indian tribes, institutions of higher education,

			 individuals, organizations, or soil and water conservation districts to

			 demonstrate and evaluate the most effective methods of controlling salt cedar

			 and Russian olive trees.

				(2)Project

			 requirementsThe demonstration projects under paragraph (1)

			 shall—

					(A)be carried out

			 over a time period and to a scale designed to fully assess long-term management

			 strategies;

					(B)implement salt

			 cedar or Russian olive tree control using 1 or more methods for each project in

			 order to assess the full range of control methods, including—

						(i)airborne

			 application of herbicides;

						(ii)mechanical

			 removal; and

						(iii)biocontrol

			 methods, such as the use of goats or insects;

						(C)individually or

			 in conjunction with other demonstration projects, assess the effects of and

			 obstacles to combining multiple control methods and determine optimal

			 combinations of control methods;

					(D)assess soil

			 conditions resulting from salt cedar and Russian olive tree infestation and

			 means to revitalize soils;

					(E)define and

			 implement appropriate final vegetative states and optimal revegetation methods,

			 with preference for self-maintaining vegetative states and native vegetation,

			 and taking into consideration downstream impacts, wildfire potential, and water

			 savings;

					(F)identify methods

			 for preventing the regrowth and reintroduction of salt cedar and Russian olive

			 trees;

					(G)monitor and

			 document any water savings from the control of salt cedar and Russian olive

			 trees, including impacts to both groundwater and surface water;

					(H)assess wildfire

			 activity and management strategies;

					(I)assess changes in

			 wildlife habitat;

					(J)determine

			 conditions under which removal of biomass is appropriate (including optimal

			 methods for the disposal or use of biomass); and

					(K)assess economic

			 and other impacts associated with control methods and the restoration and

			 maintenance of land.

					(e)Disposition of

			 biomass

				(1)In

			 generalNot later than 1 year after the date on which funds are

			 made available to carry out this Act, the Secretary, in cooperation with the

			 Secretary of Agriculture, shall complete an analysis of economic means to use

			 or dispose of biomass created as a result of removal of salt cedar and Russian

			 olive trees.

				(2)RequirementsThe

			 analysis shall—

					(A)determine

			 conditions under which removal of biomass is economically viable;

					(B)consider and

			 build upon existing research by the Department of Agriculture and other

			 agencies on beneficial uses of salt cedar and Russian olive tree fiber;

			 and

					(C)consider economic

			 development opportunities, including manufacture of wood products using biomass

			 resulting from demonstration projects under subsection (d) as a means of

			 defraying costs of control.

					(f)Costs

				(1)In

			 generalWith respect to projects and activities carried out under

			 this Act—

					(A)the assessment

			 under subsection (b) shall be carried out at a cost of not more than

			 $4,000,000;

					(B)the

			 identification and documentation of long-term management strategies under

			 subsection (c) shall be carried out at a cost of not more than

			 $2,000,000;

					(C)each

			 demonstration project under subsection (d) shall be carried out at a Federal

			 cost of not more than $7,000,000 (including costs of planning, design,

			 implementation, maintenance, and monitoring); and

					(D)the analysis

			 under subsection (e) shall be carried out at a cost of not more than

			 $3,000,000.

					(2)Cost-sharing

					(A)In

			 generalThe assessment under subsection (b), the identification

			 and documentation of long-term management strategies under subsection (c), a

			 demonstration project or portion of a demonstration project under subsection

			 (d) that is carried out on Federal land, and the analysis under subsection (e)

			 shall be carried out at full Federal expense.

					(B)Demonstration

			 projects carried out on non-federal land

						(i)In

			 generalThe Federal share of the costs of any demonstration

			 project funded under subsection (d) that is not carried out on Federal land

			 shall not exceed—

							(I)75 percent for

			 each of the first 5 years of the demonstration project; and

							(II)for the purpose

			 of long-term monitoring, 100 percent for each of such 5-year extensions as the

			 Secretary may grant.

							(ii)Form of

			 non-federal shareThe non-Federal share of the costs of a

			 demonstration project that is not carried out on Federal land may be provided

			 in the form of in-kind contributions, including services provided by a State

			 agency or any other public or private partner.

						(g)CooperationIn

			 carrying out the assessment under subsection (b), the demonstration projects

			 under subsection (d), and the analysis under subsection (e), the Secretary

			 shall cooperate with and use the expertise of Federal agencies and the other

			 entities specified in subsection (d)(1) that are actively conducting research

			 on or implementing salt cedar and Russian olive tree control activities.

			(h)Independent

			 reviewThe Secretary shall subject to independent review—

				(1)the assessment

			 under subsection (b);

				(2)the

			 identification and documentation of long-term management strategies under

			 subsection (c);

				(3)the demonstration

			 projects under subsection (d); and

				(4)the analysis

			 under subsection (e).

				(i)Reporting

				(1)In

			 generalThe Secretary shall submit to Congress an annual report

			 that describes the results of carrying out this Act, including a synopsis of

			 any independent review under subsection (h) and details of the manner and

			 purposes for which funds are expended.

				(2)Public

			 accessThe Secretary shall facilitate public access to all

			 information that results from carrying out this Act.

				(j)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this Act—

				(1)$20,000,000 for

			 fiscal year 2006; and

				(2)$15,000,000 for

			 each subsequent fiscal year.

				

	

		March 7, 2005

		Reported without amendment

	

